                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 WILLIAM NORDHOLM,                                    CV 17-11-BU-JCL

                        Plaintiff,
                                                             ORDER

                  vs.

 TIM BARKELL, et al.,

                        Defendants.




I. Introduction

      Plaintiff William Nordholm brings this action under 42 U.S.C. § 1983

against Defendant Anaconda-Deer Lodge County and that entity’s law

enforcement officers Tim Barkell, Bill Sather, Richard Pasha, Mark Durkin, and

Brandon Staley, alleging they violated the rights secured him by the First, Fifth,

and Fourteenth Amendments to the United States Constitution. Nordholm seeks

injunctive and declaratory relief as well as monetary compensation.

      Nordholm advances three claims for relief: Count I asserts a due process

violation resulting from the policy of Anaconda-Deer Lodge County (“ADLC”)

charging pretrial detainees “booking” and “bonding”/“holding” fees. Count II



                                          1
asserts a due process violation stemming from an alleged conspiracy on the part of

Pasha – and an unknown officer – to file false criminal charges against Nordholm.

Finally, Count III advances a claim against various ADLC detention officers for

allegedly violating his First Amendment rights by failing to provide him with

grievance forms, failing to respond to his grievances and medical requests, and

failing to forward his mail.

      Before the Court is Defendants’ consolidated motion for partial summary

judgment seeking dismissal of Count I on the ground that Nordholm has failed to

exhaust the administrative remedies purportedly available as required by the Prison

Litigation Reform Act (“PLRA”) at 42 U.S.C. § 1997e(a). Defendants also allege

those aspects of Count I seeking declaratory and injunctive relief are moot because

Nordholm is no longer incarcerated at ADLC. Nordholm opposes Defendants’

motion.1

II. Factual Background

      Nordholm lists three separate instances in which he allegedly incurred fees

as a pretrial detainee at ADLC and before being released on bond. Nordholm


1
 Nordholm’s response in opposition to Defendants’ motion for partial summary
judgment requests a cross-motion for summary judgment on all issues relating to
administrative exhaustion. (Doc. 42-1 at 4.) Nordholm’s response, however,
contains opposition only and does not constitute an independent cross-motion for
summary judgment sufficient to satisfy the requisites of Fed. R. Civ. P. 56.
                                         2
complains that on each instance he was charged a “booking” and “bonding” fee.

Nordholm challenges the constitutional validity of the fees, emphasizing he was

never provided notice or hearing to contest the fees.

      Defendants admit to charging Nordholm $285 for “booking and holding

fees.” (Doc. 37 at 2.) In this regard, ADLC admits it received $23 directly from

Nordholm. But with respect to the remaining $262 of the fees, ADLC simply

states, without explanation, that amount was paid by a bonding company. (Doc.

37-22.)

      For the reasons discussed below, Defendants’ motion for partial summary

judgment for failure to exhaust administrative remedies is denied. 2 Defendant’s

motion asserting Nordholm’s claims are moot is denied with respect to his claim

for declaratory relief, but granted as to his claim for injunctive relief.

III. Discussion

      Summary judgment is to be granted only when there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.

Fed.R.Civ.P. 56(a). Because Nordholm is proceeding pro se, the Court must

construe his documents liberally and give them “the benefit of the doubt” with




2
 At this juncture, the Court need not address the correlative issue of whether the
fees at issue constitute a “prison condition” within the contemplation of the PLRA.
                                            3
respect to Defendants’ motion for partial summary judgment. Frost v. Symington,

197 F.3d 348, 352 (9th Cir. 1999). See also Erickson v. Pardus, 551 U.S. 89, 94

(2007).

          If the moving party makes a prima facie showing that summary judgment is

appropriate, the burden shifts to the opposing party to show the existence of a

genuine issue of material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir.

2007). On summary judgment, all inferences should be drawn in the light most

favorable to the party opposing summary judgment. Anderson, 477 U.S. at 255.

          A. Exhaustion of Administrative Remedies

          The Prison Litigation Reform Act (“PLRA”)’s exhaustion requirement

states:

          [n]o action shall be brought with respect to prison conditions under section
          1983 of this title, or any other Federal law, by a prisoner confined in any jail,
          prison, or other correctional facility until such administrative remedies as are
          available are exhausted.

42 U.S.C. § 1997e(a); see also Porter v. Nussle, 534 U.S. 516, 524-25 (2002);

Booth v. Churner, 532 U.S. 731, 741 (2001). This means a prisoner must

“complete the administrative review process in accordance with the applicable

procedural rules, including deadlines, as a precondition to bringing suit in federal

court.” Woodford v. Ngo, 548 U.S. 81, 88 (2006). Exhaustion is mandatory.

                                              4
Booth, 532 U.S. at 741; Jones v. Bock, 549 U.S. 199, 211 (2007). Under the PLRA,

prison regulations define the exhaustion requirements. Jones, 549 U.S. at 218.

      The defendant may assert a plaintiff’s failure to exhaust as an affirmative

defense. Id. at 204. If the defendant initially shows that (1) an available

administrative remedy existed and (2) the prisoner failed to exhaust that remedy,

then the burden of production shifts to the plaintiff to bring forth evidence

“showing that there is something in his particular case that made the existing and

generally available administrative remedies effectively unavailable to him.” Albino

v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014).

      Defendants have failed to provide sufficient evidence to demonstrate that an

available administrative remedy existed. “Relevant evidence . . . would include

statutes, regulations, and other official directives that explain the scope of the

administrative review process; documentary or testimonial evidence from prison

officials who administer the review process; and information provided to the

prisoner concerning the operation of the grievance procedure[.]” Brown v. Valoff,

422 F.3d 926, 937 (9th Cir. 2005). Defendants attempt to demonstrate the

existence of administrative remedies through Plaintiff’s own use of the jail’s

purported grievance system. (Defs.’ Br. in Support of Mot. for Partial Summ. J.,

Doc. 36 at 4.) But Defendants do not present a formally adopted grievance



                                           5
procedure sufficient to sustain their initial burden to show an administrative

remedy actually existed at the time pertinent to Plaintiff’s claim. By contrast,

Plaintiff alleges that he asked and never received a copy of the ADLC grievance

procedure. (Resp. to Defs.’ Mot. for Partial Summ. J., Doc. 42-1 at 2; see also Doc

37-1 at 4.)

      This Court cannot discern whether Plaintiff exhausted his administrative

remedies through the ADLC grievance procedure because the ADLC grievance

procedure remains a mystery.

      In order to address the totality of Defendants’ arguments, we may suppose

for a moment that Defendants had established the existence of administrative

remedies. Defendants then contend that Plaintiff could not have exhausted such

remedies because Plaintiff “did not submit an inmate grievance request asking for

further procedures in regard to booking or bonding fees or asserting that any of his

prior booking or bonding fees were improper.” (Doc. 36 at 6.) Instead, Plaintiff’s

repeated grievances inquired under what authority the ADLC jail charges booking

and bonding fees (Doc. 37-3, 37-4, & 37-5). “The level of detail necessary in a

grievance to comply with the grievance procedures will vary from system to

system and claim to claim, but it is the prison's requirements, and not the PLRA,

that define the boundaries of proper exhaustion.” Akhtar v. Mesa, 698 F.3d 1202,



                                          6
1211 (9th Cir. 2012) (citing Jones v. Bock, 549 U.S. 199, 218 (2007)). Again,

without the formal ADLC grievance procedure, it is difficult for the Court to

establish what level of detail was needed for Plaintiff’s complaint to comply with

the ADLC grievance procedure. Defendants therefore have not sustained their

burden in establishing that Plaintiff’s complaint was insufficient. 3

      B. Mootness

      Defendants next argue that Nordholm’s requests for declaratory and

injunctive relief are moot. “A claim is moot when the issues presented are no

longer live or the parties lack a legally cognizable interest in the outcome.” Alvarez

v. Hill, 667 F.3d 1061, 1064 (9th Cir. 2012) (quoting U.S. Parole Comm'n v.

Geraghty, 445 U.S. 388, 396 (1980)). Because Nordholm is no longer detained at

the ADLC jail, his claims for injunctive relief are no longer live and therefore

moot. 4 However, Nordholm maintains a claim for declaratory relief.




3
 Akhtar goes on to say that grievances submitted under grievance procedures that
do not contain instructions regarding the detail necessary to form a complaint must
at least “alert the prison to the nature of the wrong for which redress is sought.”
698 F.3d 1202, 1211. Such instructions presume that a formal grievance procedure
is present, which is yet to be demonstrated here.
4
 Defendants urge the Court to rule consistent with Montana District Court with
respect to Nordholm’s claims for injunctive relief. But the claims before the
Montana District Court were separate and distinct from the claims presented here
and have no bearing on this Court’s ruling.
                                           7
      Construing the complaint liberally, Nordholm seeks declaratory relief in the

form of a declaration that ADLC’s booking and bonding fee are unconstitutional

and have deprived him of procedural due process. This Court may issue

declaratory judgment in “any case of actual controversy within its jurisdiction” to

“declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” Declaratory

Judgment Act, 28 U.S.C. § 2201(a); see also Unif. Declaratory Judgments Act § 2

(1922) (permitting the Court to construe a municipal ordinance to determine its

validity and issue a declaration of rights). “The purpose of the Declaratory

Judgment Act is to give litigants an early opportunity to resolve federal issues to

avoid ‘the threat of impending litigation.’” Biodiversity Leg. Found. v. Badgley,

309 F.3d 1166, 1172 (9th Cir. 2002) (quoting Seattle Audubon Soc'y v. Moseley, 80

F.3d 1401, 1405 (9th Cir.1996)).

      Nordholm’s claim for declaratory relief is not moot. He seeks monetary

damages based on the booking fees he believes are unconstitutional. The “test for

mootness in the context of a case, like this one, in which a plaintiff seeks

declaratory relief ... is whether the facts alleged, under all the circumstances, show

that there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a



                                          8
declaratory judgment.” Biodiversity Leg. Found. 309 F.3d at 1174-75 (internal

quotations omitted). Because a substantial controversy still exists between

Nordholm and ADLC, his pursuit of a declaratory judgment cannot be rendered

moot.

        Furthermore, the controversy at issue remains if ADLC’s booking and

bonding fees are “capable of repetition but evading review.” See Schafer v.

Townsend, 215 F.3d 1031, 1033 (9th Cir. 2000). Defendants contend that the

booking and bonding fees were proper. (Doc. 36 at 6, n.2). To render Nordhom’s

claim moot because he had been transferred to another facility would foreclose

almost any plaintiff’s challenge to the ADLC booking and bonding fees given the

short timeframe most inmates are detained in a county jail. Presently, this Court

does not have sufficient information to decide whether ADLC continues to charge

booking and bonding fees. Therefore, we cannot say whether Nordholm’s claims

regarding their constitutionality can be repeated. Accordingly, Nordholm’s claim

for declaratory judgment is not rendered moot at this time.

IV. Conclusion

        Based on the forgoing, IT IS HEREBY ORDERED Defendants’ motion for

partial summary judgment is DENIED with respect to Nordholm’s exhaustion of

administrative remedies and his claim for declaratory relief. But the motion is



                                         9
GRANTED with respect to Nordholm’s claim for injunctive relief, and the claim is

DISMISSED.

      DATED this 23rd day of October, 2018.




                                     Jeremiah C. Lynch
                                     United States Magistrate Judge




                                       10
